 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------------X
 MICHAEL SHEAR,
                                                                                   18-cv-3678 (JFB) (AKT)
                                             Plaintiff,


                  - against-                                                       FIRST AMENDED
                                                                                   COMPLAINT AND
 THE COUNTY OF SUFFOLK; POLICE OFFICER GREGORY                                     JURY DEMAND
 SANDBICHLER, POLICE OFFICER RYAN MCMURRAY,
 POLICE OFFICER JOSEPH GUIDO, and POLICE OFFICER
 SEAN BRENNAN
                                              Defendants,
 ------------------------------------------------------------------------------X

        Plaintiff, MICHAEL SHEAR, by his attorneys, LIAKAS LAW, P.C., as and for this

Complaint, respectfully alleges, upon information and belief:

                                              JURISDICTION

1.    This is a civil action, seeking compensatory damages, punitive damages, and attorney’s fees.

2.    This action is brought pursuant to 42 U.S.C. §§ 1983 and 1988 and the Fourth and Fourteenth

      Amendments to the Constitution of the United States.

3.    Jurisdiction is founded upon 28 U.S.C. §§ 1331, 1343, and 1367.

4.    This Court can also exercise supplemental jurisdiction under 28 U.S.C. § 1367 over

      Plaintiff’s state law claims because they are derived from the same nucleus of operative facts

      as the federal law claim such that Plaintiff would ordinarily expect to try them in one

      proceeding.

5.    Plaintiff seeks monetary damages (special, compensatory, and punitive) against defendants,

      as well as an award of costs and attorneys' fees, and such other and further relief as the Court

      deems just and proper.




                                                          1
                                                VENUE

6.    Venue is laid within the Eastern District of New York in that Defendant Suffolk County is

      located within and a substantial part of the events giving rise to the claim occurred within

      the boundaries of the Eastern District.

                                       NOTICE OF CLAIM

7.    Within 90 days of the events giving rise to this claim, plaintiff filed written notice of claim

      with the Suffolk County Attorney’s Office. Over 30 days have elapsed since the filing of

      that notice, and this matter has not been settled or otherwise disposed of.

                                    JURY TRIAL DEMAND

8.    Plaintiff demands a trial by jury.

                                             PARTIES

9.    At all times relevant hereto, Plaintiff, MICHAEL SHEAR (hereinafter “Plaintiff”), was and

      is a natural person, residing in the County of Suffolk and State of New York.

10.   Suffolk County (or “the County”) is a municipal corporation organized under the laws of the

      State of New York. At all times relevant hereto, Defendant County, acting through the

      Suffolk County Police Department (or “SCPD”), was responsible for the policy, practice,

      supervision, implementation, and conduct of all SCPD matters and was responsible for the

      appointment, training, supervision, discipline and retention and conduct of all SCPD

      personnel. In addition, at all times here relevant, Defendant County was responsible for

      enforcing the rules of the SCPD, and for ensuring that the SCPD personnel obey the laws of

      the United States and the State of New York.

11.   Police Officer Gregory Sandbichler, Police Officer Ryan McMurray, Police Officer Joseph

      Guido, And Police Officer Sean Brennan were, at all times here relevant, police officers of


                                                  2
      the SCPD, and as such was acting in the capacity of an agent, servant and employee of

      Suffolk County. On information and belief, defendants Sandbichler, McMurray, Guido and

      Brennan were involved in the use of excessive force against plaintiff and/or failed to

      intervene in the actions of his fellow officers. Defendants Sandbichler, McMurray, Guido

      and Brennan are sued in their individual and official capacities.

                                  FACTUAL ALLEGATIONS

12.    On or about January 15, 2017, at approximately 2:40 A.M., Plaintiff was operating a 2007

       Ford Expedition northbound on Waverly Avenue in Patchogue, New York.

13.    At the aforementioned time, Plaintiff was pulled over by Defendant Sandbichler, who

       requested plaintiff’s license and registration.

14.    Defendant Sandbichler took the aforementioned documentation, put it in his pocket, and

       asked plaintiff if his driver’s license was suspended.

15.    Defendant Sandbichler became aggressive towards Plaintiff, and subsequently took out his

       taser.

16.    Just prior to being tased and out of fear for his safety, Plaintiff drove his vehicle away from

       the scene and attempted to get home.

17.    Simultaneous to Plaintiff driving away, defendant Sandbichler lunged into the driver’s side

       window and tased plaintiff.

18.    Sandbichler got into his vehicle, accelerated ahead of plaintiff’s vehicle, and pulled in front

       of Plaintiff’s vehicle blocking his path.

19.    Plaintiff stopped his vehicle and was surrounded and boxed in by several Suffolk County

       Police vehicles including vehicles driven by Sandbichler, McMurray, Guido and Brennan.




                                                   3
20.   Officers Sandbichler, Brennan, McMurray, and Guido exited their vehicles with their guns

      drawn.

21.   Additional Suffolk County Police Officers were on the scene as the defendants approached

      Plaintiff’s vehicle.

22.   Plaintiff raised his arms indicating a surrender. He then placed both his hands on the

      steering wheel.

23.   Defendant Sandbichler discharged his firearm at plaintiff, hitting him in the shoulder.

24.   Plaintiff was unarmed.

25.   Plaintiff did not take any aggressive actions nor did he make any gestures or motions which

      could have been interpreted as an attempt to injure the officers.

26.   Plaintiff, now bleeding from a gunshot wound and in extreme pain, was then forcefully

      removed from his vehicle by Sandbichler, Brennan, McMurray, and Guido.

27.   Plaintiff did not resist his arrest.

28.   During and immediately following Plaintiff’s removal from his vehicle, Sandbichler,

      Brennan, McMurray, and Guido used excessive and unnecessary force against Plaintiff by

      punching, kicking, and hitting Plaintiff about the head and body.

29.   Plaintiff was then handcuffed.

30.   No medical aid was given to Plaintiff by Suffolk County Police Officers until Emergency

      Services Unit arrived approximately ten minutes later and transported Plaintiff to

      Stonybrook Hospital.

31.   Plaintiff underwent surgery to remove the bullet from his back. Plaintiff remained in

      Stonybrook Hospital for four days.




                                               4
32.   As a direct and proximate result of the acts of defendants, plaintiff suffered the following

      injuries and damages:

         a. Violation of his rights pursuant to the Fourth and Fourteenth Amendments to the

             United States Constitution;

         b. Physical pain and suffering;

         c. Emotional trauma and suffering, including fear, embarrassment, humiliation,

             emotional distress, frustration, anxiety;

         d. Economic loss.

                                FIRST CAUSE OF ACTION
                                       42 U.S.C. § 1983
                              (Against the Individual Defendants)

33.   The above paragraphs are here incorporated by reference.

34.   Defendants have deprived Plaintiff of his civil, constitutional and statutory rights under

      color of law and have conspired to deprive him of such rights and are liable to Plaintiff

      under 42 USC § 1983.

35.   By using excessive and unnecessary force against Plaintiff, defendants’ conduct deprived

      Plaintiff of his right to be free of unreasonable searches and seizures, thereby violating his

      rights under the Fourth and Fourteenth Amendment of the United States Constitution.

                               SECOND CAUSE OF ACTION
                                     Assault and Battery
                              (Against the Individual Defendants)

36.   The above paragraphs are here incorporated by reference.

37.   Defendant Sandbichler assaulted and battered Plaintiff when he tased Plaintiff and when

      he discharged his firearm at Plaintiff.




                                                5
38.   Defendants Sandbichler, McMurray, Guido, and Brennan, assaulted and battered Plaintiff

      when they beat him about the head and body.

39.   Defendants made plaintiff fear for his physical well-being and safety and placed him in

      apprehension of immediate harmful and/or offensive touching.

40.   Defendants engaged in and subjected plaintiff to immediate harmful and/or offensive

      touching and battered him.

41.   Defendants deprived plaintiff of his civil, constitutional and statutory rights and have

      conspired to deprive him of such rights and are liable to plaintiff under common law, and

      the New York State Constitution.

42.   Plaintiff was damaged by the assault and battery committed by defendants.

                                THIRD CAUSE OF ACTION
                                     Respondeat Superior
                                (Against the County of Suffolk)

43.   The above paragraphs are here incorporated by reference.

44.   Defendants’ intentional tortious acts were undertaken within the scope of their employment

      by defendant Suffolk County and in furtherance of the defendant Suffolk County’s interest.

45.   As a result of defendants’ tortious conduct in the course of their employment and in

      furtherance of the business of defendant Suffolk County, plaintiff was damaged.

46.   Defendant Suffolk County is liable for the tortious conduct of their employees on the basis

      of respondeat superior.

                               FOURTH CAUSE OF ACTION
                     Intentional/Reckless Infliction of Emotional Distress
                              (Against the Individual Defendants)

47.   The above paragraphs are here incorporated by reference.




                                               6
48.   Defendants engaged in extreme and outrageous conduct by tasing Plaintiff, by shooting

      Plaintiff, and by assaulting Plaintiff as he suffered from a gunshot wound.

49.   Defendants acted intentionally and/or with reckless disregard for the consequences of their

      actions.

50.   Plaintiff suffered severe emotional distress as a result of defendants’ actions.

                                 FIFTH CAUSE OF ACTION
                             42 U.S.C. § 1983 -- Failure to Intervene
                               (Against the Individual Defendants)

51.   Plaintiff repeats and realleges the foregoing paragraphs as if the same were fully set forth

      at length herein.

52.   Defendants Sandbichler, McMurray, Guido, and Brennan witnessed the use of excessive

      force by their fellow officers against Plaintiff, and had opportunity to intervene, yet failed

      in their duty to intervene to prevent violation of Plaintiff’s rights.

WHEREFORE, Plaintiff respectfully requests judgment against Defendants as follows:

(A)   an order granting compensatory damages in an amount to be determined at trial;

(B)   an order awarding punitive damages against the individual Defendants in an amount to be

      determined at trial;

(C)   an order awarding Plaintiff reasonable attorneys’ fees together with costs and

      disbursements, pursuant to 42 U.S.C. § 1988; and

(D)   an order awarding such other further relief as the Court may deem just and proper.

Dated: New York, New York
       March 8, 2019                          _______________________________
                                              Nicholas Mindicino, Esq.
                                              Attorney for Plaintiff
                                              Liakas Law, P.C.
                                              65 Broadway, 13th Floor
                                              New York, New York 10006
                                              (212) 937-7765

                                                 7
